Advisory Action
The request for reconsideration has been considered but does NOT place the application in condition for allowance because the references render the claims obvious.  
The Applicants assert that Stevens does not disclose a second coating after proofing and that the second coating is actually a glazing step after frying. The Examiner disagrees because paragraph 0038 discloses a second coating after proofing and does not require frying before the second coating is applied. The second coating is an optional step not disclosed in Fig 1.
The Applicants assert that Stevens does not disclose particulate coating and is only directed towards wet slurries or glazes.  
The Examiner notes that the rejection regarding particulate coating was made in view of Thelen which disclosed cinnamon and sugar coatings in baked products.  The Applicants argue that is it’s a leap to go from wet glazes or slurries to the particulate coating.  The Examiner notes that Stevens does allow for wet coatings or coatings that are in a dry solid state [0009; 0021; 0052].  
The Applicants assert that Thelen is not directed to particulate coatings and instead discloses a paste.  The Applicants further assert that Thelen teaches against particulate coatings.
The Examiner does acknowledge that Thelen is directed to chemical leavening paste.  However, any teaching against particulate coating was in reference to loaf breads that are cut and that the voids created by the particulates are visible upon cutting.  Doughnuts are not generally cut as they are already in serving size form.  Thelen was useful for its teaching of applying particulate coating to dough products.
The Applicants have amended the claims to move the limitations of claim 15 to claim 1.  In the final rejection, claim 15 was rejected in further view of Thelen.  The appropriateness of Thelen was disclosed above.  Further the Examiner notes that Stevens discloses that in place of slurries or wet coatings, dry coatings are advantageous over wet coatings [Stevens 0052].  Therefore the Examiner further maintains that there is support in Stevens for particulate coatings and upon entry of the amendments that rejection of claim 1 could be rejected in view of Stevens alone and would be rejected under Stevens in view of Thelen.
During the search in AFCP 2.0 the Examiner notes: 
Christensen et al. (US 2008/0102183) discloses applying a cinnamon sugar mixture over dough before proofing [0017-0019].  Christensen discloses making baked or fried doughnuts [0019].

“It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims.

Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. Failure to properly reply under 37 CFR 1.113 to the final rejection results in abandonment. A reply under 37 CFR 1.113 is limited to:

(A) an amendment complying with 37 CFR 1.116;
(B) a Notice of Appeal (and appeal fee); or
(C) a request for continued examination (RCE) filed under 37 CFR 1.114 with a submission (i.e., an amendment that meets the reply requirement of 37 CFR 1.111) and the fee set forth in 37 CFR 1.17(e). RCE practice under 37 CFR 1.114 does not apply to utility or plant patent applications filed before June 8, 1995 and design applications.
Applicant's submissions concerning the prior art exception under 35 U.S.C. 102(b)(2)(C) or prior art exclusion under pre-AIA  35 U.S.C. 103(c) are entitled to being considered even after a final rejection has been made, because if the exception or exclusion is established, the propriety of the rejection is obviated as a matter of law. If a final rejection of certain claims is obviated by a timely reply based on a proper claim of entitlement to the prior art exception or exclusion, then the Office should acknowledge the reply by modifying the status of the claims. For example, if the only rejection in the final rejection is obviated by a submission demonstrating entitlement to except or exclude prior art in the after-final reply, the Office should indicate that the claims are allowable, or prosecution should be reopened should the claims be considered unpatentable in view of newly applied prior art.” –MPEP 714.13
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793